     Case 7:21-mj-00677 Document 27-1 Filed on 04/06/21 in TXSD Page 1 of 1




                              UNITED STATES OF AMERICA
                             SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §             NO. 7:21-MJ-677
                                              §
EULALIO RODRIGUEZ                             §

                                              ORDER

       The Court having considered movant’s Waiver of Preliminary Hearing and Request for
Cancellation of Detention Hearing, of the defendant, Eulalio Rodriguez, in the above styled and
numbered cause set for April 7, 2021 at 1:30 p.m. is of the opinion that the waiver is knowingly,
intelligently, and voluntary made, and that movant hereby stipulates to the existence of probable
cause and therefore the Court hereby orders the cancellation the Preliminary Hearing and
Detention Hearings set for the above dates.


DONE, this the ______ day of April, 2021 at McAllen, Texas.


                                              _________________________________________
                                              HONORABLE J. SCOTT HACKER
                                              UNITED STATES MAGISTRATE JUDGE
